Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 7, 10-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also resolving the 112(b) issues below.


Claim Objections
Claims 15, and 17-18, are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  The claims recite “the method of claim, 1, X”, thus, because they are not claimed in the alternative, the claims are not in proper multiple dependent form.  See MPEP § 608.01(n).  Accordingly, the claims 15 and 17-18 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
	Claim 1 recites “locally/remotely” it is unclear if the ‘/’ indicates locally AND remotely or if the / indicates locally OR remotely.  Examiner has interpreted the ‘/’ in the disjunctive (OR).
	Claim 1 recites “at one more.”  Examiner has interpreted this limitation as “at one or more”. 
Claim 13 recites “….and it is typically 1 in per unit”   The phrase "typically" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the system frequency."  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lian et al. US 2019/0027933 A1.

	Lian teaches:
1. A method for power management, comprising: 
estimating power contingency of a grid at a cloud control center [Fig. 8 806]; [Fig. 10] [para. 0080, “In supervisory layer 802, a supervisory coordinator 806 is responsible for ensuring that an aggregated response from engaged controllers is droop-like during frequency events and preventing the aggregated response from being excessive under high penetration of controllers. Supervisory coordinator 806 can be, for example, implemented on one or more server computers in the cloud or on a particular computing device or devices accessible over a network such as the Internet.”]
performing decentralized real-time measurement and making local decisions at one more locally/remotely controlled outlets connected to the grid [Fig. 6]; [para. 0084, “Controllers 808, 810, and 812 then select frequency thresholds from the ranges and monitor the grid locally.“] and 
aggregating distributed loads to provide emergency frequency support to the grid.  [Fig. 8, distributed loads 814, 816 and 818 are disconnected from the grid when controllers 808, 810 and 812 detect under frequency conditions]

Lian teaches:
2. The method of claim 1, wherein in the cloud control center, performing decision- making for frequency control by determining one or more flexible loads to shed based on the power system state, total amount of flexible loads, importance of the flexible loads, and possible contingencies.  [Fig. 10, frequency ranges determined based on aggregate power information]

	Lian teaches:
3. The method of claim 1, wherein in the cloud control center, performing decision- making for frequency control by analyzing switching-off conditions of the computer controlled outlets and send the conditions to the computer controlled outlets.  [Fig. 10, power information is analyzed to determine switching off conditions (frequency ranges).

	Lian teaches:
4. The method of claim 1, comprising continuously measuring a frequency of the grid at the locally/remotely controlled outlets.  [para. 0062, “In some examples, at any given time instant, the controller can only be operated in one mode, which is determined and changed according to the local frequency measurement.”]

	Lian teaches:
5. The method of claim 4, comprising switching off one or more appliances when switching-off conditions are satisfied, or when switching-off commands sent from the cloud control center.  [para. 0063, “If, in process block 534, the time of the frequency event t.sub.b.sub._.sub.t.sup.u persists longer than the response time T.sub.b.sub.--t.sup.u, the controller shuts down the device and switches it from triggered off 508 to forced off 512.”]

	Lian teaches:
6. The method of claim 1, wherein the locally/remotely controlled outlets measure voltage, current, active power, reactive power, frequency, rate of frequency change (ROFC), and switch 

	Lian teaches:
8. The method of claim 1, wherein from measurements sent from the outlets and a total power of each block, and total power of all blocks are used to control and manage the outlets.  [Fig. 10, 1004 aggregate power information used to determine power-frequency curves for under/over frequency controllers]

	Lian teaches:
9. The method of claim 1, comprising updating power system model and parameters.  [Fig. 10 1004, the updated power information is used to determine frequency ranges for load controllers]

	Lian teaches:
14. The method of claim 1, comprising ensuring the system frequency does not drop to below a under frequency load shedding (UFLS) point while minimizing the amount of load shedding by the locally/remotely controlled outlets.  [para. 0043, the curtailing frequencies are randomized to make sure there is not too much load shedding during a curtailment event]




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115